ACCEPTED
                                                                                                            05-13-01482-CR
                                                                                                   FIFTH COURT OF APPEALS
                                                                                                            DALLAS, TEXAS
                                                                                                       1/27/2015 9:37:36 AM
                                                                                                                 LISA MATZ
                                                                                                                     CLERK

                                     LAW OFFICE OF
                                   CHRISTIAN T. SOUZA

                                     4303 N. Central Expressway
                                                                                           FILED IN
                                        Dallas, Texas 75205
                                                                                    5th COURT OF APPEALS
                               Tel. (214) 862-7462 • Fax (214) 696-0867                 DALLAS, TEXAS
                                         souzalawdallas.com                         1/27/2015 9:37:36 AM
                                                                                          LISA MATZ
January 27, 2015                                                                            Clerk


Lisa Matz, Clerk
Court of Appeals, 5th District
600 Commerce Street, Suite 200
Dallas, Texas 75202

RE:    State of Texas v. Erick Ford
       Trial No. F13-55893
       Appeal No. 05-13-01482-CR

       Notification concerning TEX. R. APP. P. 48.4

Dear Ms. Matz:

I am writing to advise that on or before this date copies of the opinion and judgment in
this case were sent, certified mail, return receipt requested, No. 7011 2000 0000 5521
2259 to Appellant at his last known address per the web site of the Texas Department of
Criminal Justice on January 26, 2015. I further certify that a letter was included in which
the Appellant was advised that he has the right to file a pro se Petition for Discretionary
Review under Rule 68 within thirty (30) days of the issuance of the judgment and
opinion.

Thank you for your assistance in this matter.

                                                                          Respectfully,

                                                                          /s/ Christian T. Souza
                                                                          Christian T. Souza